DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guillorn (US 2018/0254329).
Regarding claim 15, Guillorn discloses, in at least figures 3, 13, and related text, a semiconductor structure, comprising: 
a semiconductor substrate (10, [61]); 
an oxide layer (12, [62]) disposed over the semiconductor substrate (10, [61]); 
a stack of semiconductor layers (18, [27], [58]) disposed over the oxide layer (12, [62]); 
a high-k metal gate structure (HKMG) (40/42, [107]) interleaved with the stack of semiconductor layers (18, [27], [58]); and 
an epitaxial source/drain (S/D) feature (30, [77]) disposed adjacent to the HKMG (HKMG) (40/42, [107]), wherein a bottom portion of the epitaxial S/D feature (30, [77]) is defined by the oxide layer (12, [62]).

Guillorn further discloses, in at least figures 3, 13, and related text, the semiconductor substrate (10, [61]) includes elemental silicon but is free of oxygen ([61]), and wherein the oxide layer (12, [62]) includes silicon and oxygen ([62]).
Regarding claim 17, Guillorn discloses the semiconductor structure of claim 16 as described above.
Guillorn further discloses, in at least figures 3, 13, and related text, the oxide layer (12, [62]) is free of germanium.
Regarding claim 19, Guillorn discloses the semiconductor structure of claim 15 as described above.
Guillorn further discloses, in at least figures 3, 13, and related text, the semiconductor layers (18, [27], [58]) are first semiconductor layers (18, [27], [58]), the semiconductor structure further comprising a second semiconductor layer (14, [57]) disposed between the oxide layer (12, [62]) and a bottom portion of the HKMG (HKMG) (40/42, [107]), wherein the first semiconductor layers (18, [27], [58]) and the second semiconductor layer (14, [57]) have the same composition.
Regarding claim 20, Guillorn discloses the semiconductor structure of claim 19 as described above.
Guillorn further discloses, in at least figures 3, 13, and related text, the second semiconductor layer (14, [57]) and the semiconductor substrate (10, [61]) have the same composition.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Guillorn (US 2018/0254329) in view of Leobandung (US 2018/0254220).
Regarding claim 1, Guillorn discloses, in at least figures 1-13 and related text, a method, comprising: 
providing a semiconductor layer (14 on 12, [27], [57], [58], [63]); 
forming an oxygen-doped region (region of 12, [62], [63]) below a top surface of the semiconductor layer (14, [27], [57], [58], [63]); 
resulting in a semiconductor substrate (10/12/14, [57], [58], [61], [62], [63]) having an oxide layer (12, [62]) embedded therein; 
forming a multi-layer stack (ML) (16/18, [58]) including alternating channel layers (18, [58]) and non-channel layers (16, [58]) over the semiconductor substrate (10/12/14, [57], [58], [61], [62], [63]); 
forming a dummy gate stack (22/24, [69]) over the ML (16/18, [58]); 
forming a source/drain (S/D) recess (anisotropically etch for 30, [77], figures) in the ML (16/18, [58]), thereby exposing the oxide layer (12, [62]) (figures); 
forming an epitaxial S/D feature (30, [77]) in the S/D recess (recess for 30, [77]); 

forming a high-k metal gate stack (HKMG) (40/42, [107]) in the openings between the channel layers (18, [58]) and in place of the dummy gate stack (22/24, [69]).
Guillorn does not explicitly disclose annealing the oxygen-doped region.
Leobandung teaches, in at least figure 1B and related text, the method comprising annealing the oxygen-doped region (12, [40], [42]), for the purpose of reducing the risk of tilting or collapsing of the gate structures ([3]).
Guillorn and Leobandung are analogous art because they both are directed to method for forming a semiconductor structure and one of ordinary skill in the art would have had a reasonable expectation of success to modify Guillorn with the specified features of Leobandung because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed in Guillorn to have the annealing the oxygen-doped region, as taught by Leobandung, for the purpose of reducing the risk of tilting or collapsing of the gate structures ([3], Leobandung).
Regarding claim 2, Guillorn in view of Leobandung discloses the method of claim 1 as described above.
Guillorn further discloses, in at least figures 1-13 and related text, forming the oxygen-doped region (region of 12, [62], [63]) includes performing an oxygen implantation process ([63]).

Guillorn further discloses, in at least figures 1-13 and related text, the semiconductor layer (14, [27], [57], [58], [63]) includes elemental silicon ([27], [57]), and wherein the oxide layer (12, [62]) includes SiOx, where 1 ≤ x ≤ 2.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Guillorn (US 2018/0254329) in view of Leobandung (US 2018/0254220), and further in view of Balakrishnan (US 9,406,748).
Regarding claim 3, Guillorn in view of Leobandung discloses the method of claim 1 as described above.
Guillorn in view of Leobandung does not explicitly disclose performing a laser anneal, a spike anneal, a thermal anneal, or combinations thereof.
Balakrishnan teaches, in at least figure 1 and related text, the method comprising performing a laser anneal, a spike anneal, a thermal anneal (col. 6/ lines 1-22), or combinations thereof, for the purpose of providing gate-all-around semiconductor nanowire field effect transistors having stack of suspended semiconductor nanowires to achieve higher drive currents with increasingly smaller dimensions (col. 1/ lines 40-59).
Guillorn, Leobandung, and  Balakrishnan are analogous art because they all are directed to method for forming a semiconductor structure and one of ordinary skill in the art would have had a reasonable expectation of success to modify Guillorn in view of Leobandung with the specified features of Balakrishnan because they are from the same field of endeavor.
.
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1 and 4 that recite “forming a second oxide layer over the top surface of the semiconductor layer before forming the oxygen-doped region; subsequently removing the second oxide layer after annealing the oxygen-doped region” in combination with other elements of the base claims 1 and 4.
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1 and 5 that recite “forming a silicon layer over the silicon-germanium layer, such that the oxygen-doped region is formed in the silicon-germanium layer and that annealing the oxygen-doped region transforms the silicon-germanium layer into the oxide layer, wherein the oxide layer includes silicon, germanium, and oxygen” in combination with other elements of the base claims 1 and 5.
Claims 8-14 are allowed because the prior art of record neither anticipates nor render obvious the limitations of the base claims 8 that recite “performing an implantation process to dope the second semiconductor layer with oxygen; performing an annealing process to the doped second semiconductor layer to form an oxide layer” in combination with other elements of the base claims 8.
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 15-16 and 18 that recite “the oxide layer further includes germanium” in combination with other elements of the base claims 15-16 and 18.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG-HO KIM/Primary Examiner, Art Unit 2811